Case 2:19-cv-12371-SDW-LDW Document 5 Filed 06/11/19 Page 1 of 3 PageID: 21



NOT FOR PUBLICATION


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  LYNN AWKWARD,
                                                    Civil Action No. 19-12371 (SDW)(LDW)
                 Plaintiff,
                                                    ORDER
  v.

  STATE OF NEW JERSEY and DAVID P.                  June 10, 2019
  CARROLL,

                 Defendants.

        THIS MATTER having come before this Court upon the filing Plaintiff Lynn Awkward’s

(“Plaintiff”) Motion for Reconsideration of this Court’s May 15, 2019 Order (“the Order”) sua

sponte dismissing Plaintiff’s Complaint for failure to state a claim upon which relief can be granted

Pursuant to Federal Rule of Civil Procedure 12(b)(6); and

        WHEREAS pro se Plaintiff initiated this action against State of New Jersey and David P.

Carroll (collectively, “Defendants”) alleging that Defendants violated Plaintiff’s federal

constitutional and statutory rights by sending a court notice informing him that a judgment in the

amount of $5,126.79 had been entered against him by the Superior Court of New Jersey, Special

Civil Part, Essex County. (D.E. 1 at 5, 8.) Specifically, Plaintiff claims that Defendants “used the

U.S. Mail to send a threatening notice” which caused him “emotional distress and mental anguish”

(id. at 4, 5); and

        WHEREAS this Court having found that there was “nothing wrongful in the Superior

Court’s attempt to inform Plaintiff about the entry of a judgment against him or to inform him of
Case 2:19-cv-12371-SDW-LDW Document 5 Filed 06/11/19 Page 2 of 3 PageID: 22



the potential consequences should Plaintiff fail to pay that judgment,” this Court sua sponte

dismissed Plaintiff’s Complaint on May 15, 2019; and

       WHEREAS a motion for reconsideration is “an extremely limited procedural vehicle,”

Ferrentino, 2015 WL 4602995 at *2 (internal citations omitted), which is to be granted

“sparingly.” A.K. Stamping Co., Inc. v. Instrument Specialties Co., Inc., 106 F. Supp. 2d 627, 662

(D.N.J. 2000). Motions to reconsider are only proper where the moving party shows “(1) an

intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court [reached its original decision]; or (3) the need to correct a clear error of

law or fact or to prevent manifest injustice.” Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677

(3d Cir. 1999). Mere disagreement with a court’s decision is not an appropriate basis upon which

to bring a motion for reconsideration as such disagreement should “be raised through the appellate

process.” U.S. v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999); and

       WHEREAS Plaintiff’s motion fails to identify any intervening change in the relevant law,

new evidence that was unavailable at the time this Court entered its decision, or an error of fact or

law that, if left uncorrected, would result in manifest injustice. Rather, his motion is based solely

on his disagreement with this Court’s decision. This being insufficient to support a motion for

reconsideration;

       IT IS, on this 10th day of June, 2019,

       ORDERED that Plaintiff’s Motion for Reconsideration is DENIED. Plaintiff is granted

thirty (30) days to file an Amended Complaint.

       SO ORDERED.

                                              __/s/ Susan D. Wigenton____
                                              United States District Judge
                                                 2
Case 2:19-cv-12371-SDW-LDW Document 5 Filed 06/11/19 Page 3 of 3 PageID: 23




Orig: Clerk
cc:   Leda D. Wettre, U.S.M.J.
      Parties




                                     3
